 Case 1:19-cv-00423-KD-N Document 6 Filed 08/01/19 Page 1 of 2                     PageID #: 38



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ALABAMA


STATE OF ALABAMA,                                     )
by and through the                                    )
ALABAMA HISTORICAL COMMISSION,                        )
                                                      )
                         Plaintiff,                   )
                                                      )   Case No.: 1:19-cv-00423-KD-N
v.                                                    )
                                                      )   IN ADMIRALTY
THE UNIDENTIFIED SHIPWRECKED                          )
VESSEL believed to be Schooner CLOTILDA,              )   RULE 9(h), FRCP
its Apparel, Tackle, Appurtenances and Cargo,         )
                                                      )
                         In Rem,                      )
                         Defendant.                   )

                       ORDER APPOINTING SUBSTITUTE CUSTODIAN
                        AND DIRECTING DELIVERY OF ARTIFACT


           The Alabama Historical Commission (AHC), Plaintiff herein, has filed a “Motion for

Appointment of Substitute Custodian.” (Doc. 5). AHC requests that the Court approve it to serve

as custodian for an artifact from the in rem Defendant, the Unidentified Shipwrecked Vessel

believed to be the Schooner CLOTILDA. Having reviewed the Motion, and in light of the

particular circumstances of this case, the Court finds that AHC’s Motion is due to be GRANTED.

It is therefore:

           1.      ORDERED that Alabama Historical Commission, be and is hereby, appointed the

custodian of said “Artifact # 11, Fastener with Hull Plank Fragment,” to retain the same in its

custody for possession and safekeeping until further Order of the Court, and it is further


           2.      ORDERED that the United States Marshal for the Southern District of Alabama

shall surrender the possession of a certain artifact from the Unidentified Shipwrecked Vessel

believed to be the Schooner CLOTILDA, to wit: “Artifact # 11, Fastener with Hull Plank


33982688 v1.doc
 Case 1:19-cv-00423-KD-N Document 6 Filed 08/01/19 Page 2 of 2                               PageID #: 39



Fragment” to the substitute custodian named herein or its attorney of record (John P. Kavanagh,

Jr.),1 and it is further


           3.     ORDERED that the substitute custodian, Alabama Historical Commission, in

consideration of the United States Marshal's consent to the substitution of custody, shall

indemnify, hold harmless, and release the United States Marshal, the United States of America,

their agents, servants, employees, and all others from whom they are responsible, from any and all

liability and responsibility arising out of the care and custody of a certain artifact from the

Unidentified Shipwrecked Vessel believed to be the Schooner CLOTILDA, to wit: “Artifact # 11,

Fastener with Hull Plank Fragment,” and it is further


           4.     ORDERED that all United States Marshal's costs be paid prior to release of said

“Artifact # 11, Fastener with Hull Plank Fragment,” and it is further


           5.     ORDERED that the substitute custodian must document the date and time of his

taking custody of the “Artifact # 11, Fastener with Hull Plank Fragment.”


           Done at Mobile, Alabama, this 1st       August
                                         __ day of ___________, 2019



                                                      s/ Kristi K. DuBose
                                                   UNITED STATES DISTRICT JUDGE




           1
           The AHC is located in Montgomery, Alabama. To avoid any delay transferring the Artifact to the
AHC/Substitute Custodian, the AHC’s attorney (John P. Kavanagh, Jr.) may receive the item from the Marshal for
delivery to the AHC for its care, custody and control of the Artifact during the pendency of these proceedings.



33982688 v1.doc                                       2
